On Rehearing.
The facts and issues involved in this case are correctly stated in the original opinion handed down herein. A further consideration of the case leads us to the conclusion that the case, which is not entirely free from difficulty, was erroneously decided, due to error in ascertaining and applying the law to the facts found on the first hearing.
The correct decision of the case depends upon the effect to be given to the second decree of the Court of Appeal for the Parish of Orleans in the suit to annul the judgment confirming the tax title, held by the Quaker Realty Company. That suit was a simple one to annul the judgment confirming the tax title. One of the grounds alleged for annulling the judgment was that an interest in the property, adjudicated at tax sale, was held by the city of New Orleans, the plaintiff in the suit to annul, under the will of John McDonogh, in trust for public school purposes, and hence was not subject to taxation, and upon other grounds, unnecessary to notice here, one of which, however, was *Page 373 
that the Quaker Realty Company had improperly obtained the judgment of confirmation by default after the city of New Orleans had filed an answer. The Quaker Realty Company, in its answer, among other things, denied that the city of New Orleans had any interest in the property, adjudicated at tax sale, at the time of the assessment and sale.
The judgment of the district court, in the foregoing suit, on the merits, was a judgment annulling and setting aside the judgment confirming the tax sale. It went no further. This judgment was strictly responsive to the prayer of plaintiff's petition, which was as follows: "Wherefore, petitioner prays that the Quaker Realty Co., L'td., through its president or other proper officer, be cited to appear and answer this petition; and that in due course there be judgment in favor of your petitioner and against the said Quaker Realty Co., L'td., annulling the judgment rendered on December 13, 1907, in favor of the Quaker Realty Co., L'td., and against the City of New Orleans, and signed December 19, 1907, in the suit entitled In Re Quaker Realty Co., L'td., praying for confirmation of title, No. 83,844 of the docket of the Civil District Court for the Parish of Orleans, Division `D,' and for all costs and for general relief." The Court of Appeal affirmed the judgment of the district court in the following words: "For these reasons we think the judgment of the lower court is correct and it is affirmed in so far as the interest of the City of New Orleans is concerned." On an application for a rehearing the following modification of the original decree of the Court of Appeal was made: "Our original decree is amended to conform to the plaintiff's petition so as to read as follows: `The judgment of the lower Court being construed as annulling the judgment of confirmation in *Page 374 
so far only as the interests of the City of New Orleans are concerned is affirmed.' In other respects the rehearing is refused." 10 Orl. App. 92.
From the foregoing it appears that the only decree the city of New Orleans ever prayed for or obtained, in the nullity suit, was a judgment annulling the judgment of confirmation. The city neither prayed for nor obtained a decree recognizing it as the owner of any interest in the property adjudicated at tax sale. The sole effect of the decree rendered was to annul the judgment of confirmation so far as concerns the interest of the city of New Orleans, and therefore, to place the suit for confirmation, to that extent, in the same situation as if no judgment had ever been rendered in it, or, in other words, to reopen that suit, to that extent, for trial.
Since the main defense in the present case is that the judgment in the foregoing case operates as res judicata in this case, which is a suit to cancel, as a cloud upon the title, claimed by the vendee of the Quaker Realty Company, Limited, a declaration of ownership by the city, recorded in the conveyance records, it is necessary to inquire whether that judgment does so operate.
The law governing res judicata in this state is established by article 2286 of the Civil Code, which reads as follows: "The authority of the thing adjudged takes place only with respect to what was the object of the judgment. The thing demanded must be the same; * * * the demand must be between the same parties, and formed by them against each other in the same quality." In this state the doctrine of res judicata is much more restricted than it is in commonlaw states. Woodcock v. Baldwin, 110 La. 275, 34 So. 440; State v. American Sugar Refining Co., 108 La. 603, 32 So. 965. Here, the object of the two suits is not the same. A *Page 375 
suit simply to annul a judgment confirming a tax title cannot be said to have for its object the adjudication of the ownership of property. Its sole object is to set aside the judgment of confirmation, thereby leaving the question of ownership open.
If the reasons for a decree formed part of the decree, we might then be in position to hold that the city of New Orleans obtained, in the suit for nullity, a decree recognizing the ownership claimed by it (although it must be conceded that the decree would have been ultra petitionem), for the Court of Appeal said, in passing on the suit for nullity, that: "It is admitted by plaintiff [Quaker Realty Company] that if the city is the owner of said square that they could not have been assessed under the law. Therefore, if we find that the City is the owner of said squares, the tax sale must be set aside, but if we come to the conclusion that she is not the owner of them, then she has no right to raise those questions [referring to the questions involving the nullity of the judgment]." And the court later expressed the view that the city owned an interest in the property, but the court did not enter a decree to that effect, and could not well have done so. However, the reasons that prompt the rendering of a decree do not form part of the decree, and it is the decree only that may be set up as res judicata. As was correctly said in West Feliciana Railroad Co. v. Thornton, 12 La. Ann. 736, 68 Am. Dec. 778: "In no court with whose jurisprudence we are conversant, do the reasons for judgment form an integral part of the judgment itself. The opinion of the court is but an *Page 376 
exposition of the motives upon which its decree is based." To the same effect, and also as announcing the principle that the reasons for judgment cannot be invoked as res judicata, are the cases of John Chaffe  Bro. v. Morgan, 30 La. Ann. 1307; Penouilh v. Abraham, 43 La. Ann. 214, 9 So. 36; and Morgan's Louisiana 
T.R.  S.S. Co. v. John T. Moore Planting Co., L'td., 130 La. 78, 96, 57 So. 635. Upon further consideration, we think that the plea of res judicata should be overruled.
We now come to the question whether plaintiff is entitled to the relief for which it prays. There is no difficulty in deciding this question. The land against which the city recorded its declaration of ownership, and which is involved here, formed no part of the John McDonogh grant. That grant extended no farther from the Mississippi river than the north property line of Broad street, in the city of New Orleans, and the property here is beyond that line. City of New Orleans v. Union Lumber Co., L'td.,145 La. 476, 82 So. 588; Carrere v. City of New Orleans,162 La. 981, 111 So. 393. Therefore plaintiff has a right to have the inscription of the declaration canceled.
The trial court rendered judgment making the writ of mandamus peremptory, which issued herein, and which directed the register of conveyances to cancel the inscription of the declaration on the conveyance records.
For these reasons, our original decree, handed down herein, is set aside, and the judgment, appealed from, is affirmed. The right is reserved the city of New Orleans to apply for a rehearing. *Page 377